Connecticut Water Service, Inc Forward Looking Statements Except for the historical statements and discussions, some statements contained in this report constitute “forward looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward looking statements are based on current expectations and rely on a number of assumptions concerning future events, and are subject to a number of uncertainties and other factors, many of which are outside our control, that could cause actual results to differ materially from such statements. Connecticut Water Service, Inc. •NASDAQ: CTWS •Subsidiaries: –Connecticut Water Company (Regulated) –New England Water Utility Services, Inc. (Unregulated) •Market Capitalization: $237 Million •Current Dividend and Yield: $0.95, 3.5% Connecticut Water Company •Organized in 1956 •55 Towns •Serving 300,000 people •200 Employees Connecticut PURA Public Utilities Regulatory Authority •6 month regulatory lag •Active directors •WICA •Part of the Department of Energy and Environmental Protection (DEEP) •Regulatory strategy - engage & educate Water Touches Everything We Care About… Water Touches Everything We Care About… Our Strategy… •Infrastructure Investment •Acquisitions •Utility Services Infrastructure Philosophy: –Invest capital in infrastructure –Minimize investment vs. recovery time –Seek to leverage with growth –Manage operating costs efficiently Infrastructure •Traditional Rate Cases –$10.9 million (22%) 2006 •2006 marked 1st case in 15 years •2006 case allowed for re-opener $15 million capital improvement in 2007 –$8 million (13%) 2010 WICA (Water Infrastructure Conservation Adjustment) •DSIC - type infrastructure recovery mechanism –5% annual cap –7.5% maximum adjustment •$13 - 15 million per year in pipeline replacement •Current surcharge 3.09% Capital Expenditures * 2011 Estimated ** 2012 Projected •Acquire Water & Waste Water Systems •Connecticut •Atlantic Coast States •Fair Regulation •60 Acquisitions in 20 years •$33.7M Rate Base •EV $53.5M •Highly regarded local management team •MPUC has approved •Closing in Q1 2012 Utility Services •80 client contracts –O&M –Leak Detection –Compliance Reporting •University of Connecticut Linebacker Plans® Protection Programs •Service Line Protection •Sewer/Septic Lines •Home Plumbing 1/1/10 12/31/10 11/15/11 Enrollments in Expanded Plans •High Quality Water •Responsive and Courteous Service •Efficient & Effectively Delivered •Environmental Stewardship •Customer Satisfaction! –World Class 5+ Years Hurricane Irene Snow Storm Alfred •Maintained Uninterrupted Service: –99.5% of customers in Irene –100% of customers in Alfred •Off the grid for a week: –100+ generators in service –Passionate dedicated employees Customer Service (in the Community) •Hurricane Irene + Snow Storm Alfred –Established water filling stations for private well owners –Well received by customers, communities and regulators “I don't know what we would do without your water set-ups!!! We are still without power here in Killingworth. Just our animals alone (all rescues) drink about 25 gallons of water a day. Cannot thank you enough!!!” Facebook post from a non-customer during Irene Employee Strategy •Leadership is a privilege •Trust based •Team & service oriented •Professionals •“Satisfied Employees Satisfy Customers” •Employee Satisfaction –Executive Compensation Metric Shareholder Strategy •Strong Dividend Yield •High Earnings Quality •Strong Balance Sheet •Conservative Financial Management Performance •High Earnings Quality –90% of Revenues and Earnings from regulated business •Strong Balance Sheet –LTD 5.5% Embedded Cost –Balanced Debt-Equity ratio –Access to Capital Doubled –S & P Rating “A” 2011 - $58.5M 2010 - $55.4M 2010 - $8.0M 2011 - $1.10 2010 - $0.94 Revenue Net Income EPS Dividend Growth Performance Total Return @ 12/31/10 Source: Edward Jones Water Utility Industry Summary - 9/30/11 Performance 5 Year Financial Performance Total Return @ 9/30/11 1.4% (1.2%) 1.4% 13.5% CTWS & Peer data source: Edward Jones Water Utility Industry Summary - 9/30/11
